DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species A: FIG. 1.  Species B: FIG. 4.  Species C: FIG. 7.  Species D: FIG. 10. The species are independent or distinct because the boom assembly and boom connections to the frame are distinct and non obvious variants of each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant was required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., employing different search queries).
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Piya G. Salgia (Reg. No. 75,158) on 15 August 2022 a provisional election was made without traverse to prosecute the invention of Species D, claims 1 and 15-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the way in which (Claim 1) “the boom assembly pivot [is] interchangeably accommodating a vertical lift boom assembly and a radial lift boom assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description does not reasonably describe the claimed phrase, “each upward extending support fixedly coupled to the mainframe at the boom assembly pivot wherein the upper portion of each support terminates below a line of sight of an operator seated in the operator cab.” The “line of sight of an operator seated in the operator cab” was not possessed by the inventor(s) at the time the application was filed. The line of sight depends on the height of the operator and the size of the operator cab which is not clearly defined in the written description; lines 185 in the drawings do not further the definition of the line of sight.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the boom assembly pivot" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mather et al. (US 4815550) (“Mather”).
Claim 1: a mainframe (16) extending in a fore-aft direction; an operator cab (42) coupled to the mainframe; a boom assembly (30) movably coupled to the mainframe at a boom assembly pivot (Fig. 1), the boom assembly movable between a retracted position and an extended position (about the boom assembly pivot); wherein the boom assembly pivot is located aft of the operator cab (Fig. 1), the boom assembly pivot interchangeably accommodating a vertical lift boom assembly and a radial lift boom assembly (multiple boom assemblies are capable of being used at the boom assembly pivot);
Claim 15: a pair of upward extending supports positioned on each side of the main frame and aft of the operator cab (20), each upward extending support fixedly coupled to the mainframe at the boom assembly pivot (Fig. 1) wherein the upper portion of each support terminates below a line of sight of an operator seated in the operator cab (Fig. 1); a pair of boom arms (33 in Fig. 1; “boom arms 32” may be a typographical error) extending the fore-aft direction positioned on each side of the main frame, each boom arm including a fore portion and a rear portion (Fig. 1), the rear portion coupled pivotably to the upper portion of the upward extending support (Fig. 1), and the fore portion for coupling to an attachment (34), the fore portion following a radial lift path when the boom assembly moves between a retracted position and an extended position (pivots radially around boom assembly pivot); and a pair of actuators (36; “pair of boom lift cylinders 36”) extending in the fore-aft direction positioned on each side of the main frame (Fig. 1), each actuator coupled to a lower portion of the support and the fore portion of the boom arm wherein extension of the actuator lift the fore portion of the boom arm (Fig. 1; about the boom assembly pivot);
Claim 16: wherein the pair of actuators and the upward extending supports are positioned below the boom arm when moving between the retracted position and the extended position (Fig. 1);
Claim 17: wherein the pair of actuators and the upward extending supports are positioned fore of an air intake access (28) when moving between the retracted position and the extended position (Fig. 1);
Claim 18: wherein the boom assembly is absent a row bar, the row bar coupling the boom arms in a direction perpendicular to the fore-aft direction (no row bar in Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10731321 discloses upward extending supports at 124.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652